TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 26, 2013



                                      NO. 03-13-00137-CV


                            Roderick Lee Mitchell, M.D., Appellant

                                                 v.

                                 Texas Medical Board, Appellee




         APPEAL FROM 126TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, PEMBERTON AND ROSE
    DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE PURYEAR




THIS DAY came on to be submitted to this Court appellant’s motion to dismiss the appeal in the

above cause, and the Court having fully considered said motion, and being of the opinion that

same should be granted: IT IS THEREFORE considered, adjudged and ordered that said

motion is granted, and that the appeal is dismissed. It is FURTHER ordered that the appellant

pay all costs relating to this appeal, both in this Court and the court below; and that this decision

be certified below for observance.